United States Court of Appeals
                              For the First Circuit


No. 04-2186

                      GREGORIO IGARTÚA-DE LA ROSA, ET AL.,

                                   Plaintiffs, Appellants,

                                             v.

                             UNITED STATES OF AMERICA,

                                    Defendant, Appellee.



                                         ERRATA


      The en banc opinion of this court issued August 3, 2005, is amended as follows:


      On p.97, line 9 of the second block quote: "preemept" should be "preempt"